t c summary opinion united_states tax_court michael a and teresa f albach petitioners v commissioner of internal revenue respondent docket no 11500-01s filed date michael a albach pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was albuquergue new mexico for each of the years in guestion petitioners claimed itemized_deductions on a schedule a itemized_deductions of their federal_income_tax return for petitioners claimed itemized_deductions totaling dollar_figure which were totally disallowed by respondent for petitioners deducted dollar_figure of which dollar_figure was disallowed by respondent petitioners were allowed itemized_deductions for since the total of their other claimed and allowed deductions exceeded the standard_deduction under sec_63 however for petitioners were allowed the standard_deduction in lieu of itemized_deductions for the years at issue the disallowed deductions consisted of charitable_contributions job expenses and other miscellaneous deductions in addition for respondent disallowed a dependency_exemption deduction and disallowed itemized_deductions for that year of dollar_figure for taxes and dollar_figure for interest at trial respondent conceded the adjustments for the disallowed dependency_exemption the taxes and the interest the issues for decision are whether petitioners are entitled to charitable_contribution deductions unreimbursed employee_expenses and tax preparation fees for the years at issue and whether petitioners are liable for the accuracy- related penalties under sec_6662 in addition the court considers the applicability of sec_6673 to the facts of this case petitioners were both employed during the years in guestion mr albach was employed by a medical laboratory as a courier and facility and securities manager and mrs albach was a blackjack dealer at a casino they reported combined wages of dollar_figure and dollar_figure respectively for and for prior years mr albach petitioner prepared petitioners' federal_income_tax returns petitioner was in the military and had no difficulty preparing their returns in date petitioner retired from the military and took on private employment with the military pension he was receiving along with the wages he and his wife were earning their combined income during increased considerably from their income in prior years nevertheless as he had done in prior years petitioner prepared their joint_return for which was filed thereafter petitioner began having second thoughts about the return he had prepared and had the feeling that perhaps he and his wife might have been paying too much in taxes he inquired with several of his friends who recommended that he consult robin beltran a tax_return_preparer who has been doing a great job for years in preparing income_tax returns petitioner contacted mr beltran who met with petitioners at their home he prepared an amended_return for which petitioners filed the adjustments in the notice_of_deficiency are to the amended_return for petitioners also engaged the services of mr beltran for their return ’ in preparing their returns mr beltran did not request any substantiating documentation for any of the deductions at issue petitioners’ understanding was that mr beltran used a formula in arriving at the amounts deducted on the returns for charitable_contributions and unreimbursed employee_expenses mr beltran's tax preparation fees were percent of the amounts claimed as refunds on the returns the itemized_deductions at issue for the years in question consisted of the following this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at issue here charitable_contributions cash dollar_figure dollar_figure noncash s big_number big_number unreimbursed employee_expenses big_number big_number tax preparation fees big_number petitioner acknowledged at trial that their actual charitable_contributions were considerably less than the amounts deducted on their returns he estimated that their cash contributions were approximately dollar_figure per year but the greater amount for both years was military memorabilia which petitioners donated to a thrift store on a military base petitioners presented no records at trial to substantiate any of the cash contributions nor was any information presented listing the items of property donated and the values of such properties nor as noted earlier did mr beltran request or solicit such information from petitioners although the court is allowed some discretionary authority in allowing some basic amount as a deduction when the court is satisfied from the record that a payment or contribution was made pursuant to the case of 39_f2d_540 2d cir the court declines to do so in this case because there is no evidence in the record from which the court can conclude that any charitable_contributions were in fact made by petitioners during the years in question with respect to the unreimbursed employee_expenses petitioner incurred expenses in the use of his personal vehicle in making deliveries for his employer however he maintained no logs to document the use of his vehicle nor did not retain any receipts or any other documentary information to substantiate any amount_paid or incurred for such expenses such expenses are subject_to the strict substantiation requirements of sec_274 either through an account book diary statement of expense or similar record sec_1_274-5t temporary income_tax regs fed reg nov the court therefore sustains respondent in disallowing the unreimbursed employee expense deductions for the years in question the tax preparation fees although deductible and allowed are deductible only to the extent such expenses exceed percent of adjusted_gross_income sec_67 whether petitioners realize any_tax benefit from this allowance will be determined in the rule computation petitioners contend they should be absolved of liability for the sec_6662 penalties because they relied on the representations of their return preparer sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners knew that the amounts claimed as deductions on their returns for charitable_contributions were excessive and that the amounts claimed were not substantiated by any documentary_evidence they knew the amounts claimed were false they knew that mr beltran arrived at the amounts claimed based on a formula which mr beltran claimed was allowed by the internal_revenue_service since mr beltran based his tax preparation fees on the amounts claimed as refunds the court guestioned petitioner at trial as to whether he had any concerns about such a practice petitioner admitted he had concerns but never pursued the matter further petitioners made no effort to ascertain the professional background and qualifications of their return preparer they knew that the items at issue were false petitioner knew that the practice of basing tax preparation fees on the percentage of the refund could and did in fact invite the preparer to claim inflated deductions on the returns such knowledge and reservations by petitioners should have prompted them to look beyond mr beltran to have their returns accurately prepared and whether or not mr beltran's use of a formula was a correct application of the tax law particularly with regard to certain expenses that are only deductible if strict substantiation requirements are followed petitioners did not do that and therefore made no effort to accurately assess their tax_liability for the years in question on this record the court -- - sustains respondent on the sec_6662 accuracy-related_penalties for the years in question sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless the court considers petitioners' claim that they should not be liable for the deficiencies and penalties to be frivolous and groundless petitioners knew or should have known that a substantial portion of the itemized_deductions at issue was false and could not be sustained petitioners knew that they could deduct only amounts that they had actually paid they made no attempt to determine the qualifications of their return preparer and moreover did not seek other professional advice to satisfy the concerns they had over the returns prepared by mr beltran petitioners cited no legal authority to the court that under similar facts would exonerate them from the penalties under sec_6662 the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that petitioners' claimed deductions could not have been sustained and petitioners knew that this court does not and should not countenance the use of this court as a vehicle for disgruntled litigants to proclaim the wrongdoing of another his return preparer as a basis for relief from penalties that were determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
